    Case: 3:19-cv-00202-TMR Doc #: 9 Filed: 09/12/19 Page: 1 of 3 PAGEID #: 49


                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON



  JOSHUA ROBERTS, and                      :     Case No. 3:19-cv-202
  DEBORAH CHONG, Individually and
  as Next Friend of N.R., their Minor      :     District Judge Thomas M. Rose
  Child,
                                           :     Magistrate Judge Sharon L.
              Plaintiffs,                        Ovington
                                           :
         v.
                                           :
  UNITED STATES OF AMERICA,
                                           :
               Defendant.

    STIPULATED EXTENSION OF TIME TO RESPOND TO COMPLAINT

   Under S.D. Ohio Civ. R. 6.1, Defendant United States of America and Plaintiffs

Joshua Roberts and Deborah Chong stipulate to a 21-day extension of time, from

September 13 to October 4, for the United States to respond to Plaintiffs’

Complaint. No prior stipulated extensions of time or extensions requests have been

filed.

   (Signatures follow on next page)
    Case: 3:19-cv-00202-TMR Doc #: 9 Filed: 09/12/19 Page: 2 of 3 PAGEID #: 50


Respectfully submitted,

                                              BENJAMIN C. GLASSMAN
                                              United States Attorney


s/Jamal Alsaffar, per telephone consent       s/John J. Stark
granted 9/6/2019                              JOHN J. STARK (0075231)
JAMAL ALSAFFAR (pro hoc vice)                 Assistant United States Attorney
TOM JACOB (pro hoc vice)                      303 Marconi Boulevard, Suite 200
Whitehurst Harkness Brees Cheng               Columbus, Ohio 43215
Alsaffar Higginbothem & Jaco                  Office: (614) 459-5715
7500 Rialto Blvd. II, Ste. 250                Fax: (614) 469-5240
Austin, TX 78735                              E-mail: john.stark@usdoj.gov
Office: (512) 476-4346
Email: jalsaffar@nationaltriallaw.com         s/Michael J. T. Downey
tjacob@nationaltriallaw.com                   MICHAEL J. T. DOWNEY (IL 6312701)
Trial Counsel for Plaintiffs                  Assistant United States Attorney
                                              Attorney for Defendant
ROBERT G. PALMER (0022152)                    200 West Second Street, Suite 600
Robert Gray Palmer Co., LPA                   Dayton, Ohio 45402
1335 Dublin Road, Suite 221B                  (937) 225-2910
Columbus, Ohio 43215                          Fax: (937) 225-2564
Office: (614) 484-1200                        Michael.Downey@usdoj.gov
Fax: (614) 484-1201
E-mail: bob@rgpalmerlaw.com
Co-Counsel for Plaintiffs




                                          2
    Case: 3:19-cv-00202-TMR Doc #: 9 Filed: 09/12/19 Page: 3 of 3 PAGEID #: 51


                          CERTIFICATE OF SERVICE

   I certify that on September 12, 2019, I electronically filed the foregoing

Stipulated Extension of Time for Defendant United States of America to Respond to

Complaint, and that all counsel will be served by operation of the CM/ECF system.

                                               s/John J. Stark
                                               JOHN J. STARK (0076231)
                                               Assistant United States Attorney




                                           3
